internal_revenue_service number release date index number ---------------------- -------------------------------------- ----------------------------- in re ----------------------------- ----------------------------- -------------------- --------------------------- department of the treasury washington dc person to contact ------------------------ id no ------------- telephone number --------------------- refer reply to cc psi b07 - plr-112436-04 date date ---------------------- ---------------------- -------------------- ----------------------- ----------------------------- legend x --------------------------------------------------- y z date date date date a dear ---- ----------- correspondence requesting relief under sec_1362 of the internal_revenue_code facts corporation effective date on date x transferred a shares of x to each of y and z on or about date x determined that due to its treatment of y’s and z’s shares and this letter responds to your letter dated date and subsequent according to the information submitted x elected to be treated as an s -------------------------- ------------------- ----- x represents that it did not intend to create a second class of stock as soon as sec_1361 provides that the term s_corporation means with respect to plr-112436-04 the terms of shareholder agreements entered into with y x may have inadvertently created a second class of stock in violation of the one class of stock requirement in sec_1361 on date x reacquired the shares transferred to z x realized the problem x amended its current shareholder agreement with y and undertook other corrective measures the amended shareholder agreement restricts the transferor of y’s shares and provides for a repurchase of the shares based upon the book_value of the shares the amended agreement does not restrict the shareholder’s rights to distributions x and its shareholders agree to make any adjustments consistent with the treatment of x as an s_corporation as might be required by the secretary law and analysis any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for the year sec_1361 provides that for purposes of subchapter_s the term small_business_corporation means a domestic_corporation that is not an ineligible_corporation and that does not among other things have more than one class of stock sec_1_1361-1 of the income_tax regulations provides that a corporation is generally treated as having only one class of stock if all outstanding shares of stock of the corporation confer identical rights to distribution and liquidation proceeds outstanding shares of stock confer identical rights to distribution and liquidation proceeds is made based on the corporate charter articles of incorporation bylaws applicable state law and binding agreements relating to distribution and liquidation proceeds collectively the governing provisions a commercial contractual agreement such as a lease employment agreement or loan agreement is not a binding agreement relating to distribution and liquidation proceeds and thus is not a governing provision unless a principal purpose of the agreement is to circumvent the one class of stock requirement although a corporation is not treated as having more than one class of stock so long as the governing provisions provide for identical distribution and liquidation rights any distributions including actual constructive or deemed distributions that differ in timing or amount are to be given appropriate tax effect in accordance with the facts and circumstances shareholders agreements restricting the transferability of stock and redemption agreements are disregarded in determining whether a corporation’s outstanding shares of stock confer identical rights unless a principal purpose of the agreement is to sec_1_1361-1 provides that buy-sell agreements among sec_1_1361-1 provides that the determination of whether all sec_1_1361-1 provides that bona_fide agreements to redeem or plr-112436-04 circumvent the one class of stock requirement and the agreement establishes a purchase_price that at the time the agreement is entered into is significantly in excess of or below the fair_market_value of the stock agreements that provide for the purchase or redemption of stock at book_value or at a price between fair_market_value and book_value are not considered to establish a price that is significantly in excess of or below the fair_market_value of the stock and thus are disregarded in determining whether the outstanding shares of stock confer identical rights purchase stock at the time of death divorce disability or termination of employment are disregarded in determining whether a corporation’s shares of stock confer identical rights sec_1362 provides that an election under sec_1362 will be terminated whenever at any time on or after the 1st day of the 1st taxable_year for which the corporation is an s_corporation such corporation ceases to be a small_business_corporation sec_1362 provides that the termination shall be effective on and after the date of cessation sec_1362 provides that if an election under sec_1362 by any corporation a was not effective for the taxable_year for which made determined without regard to sec_1362 by reason of a failure to meet the requirements of sec_1361 or to obtain shareholder consents or b was terminated under sec_1362 or the secretary determines that the circumstances resulting in such ineffectiveness or termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in such ineffectiveness or termination steps were taken a so that the corporation is a small_business_corporation or b to acquire the required shareholder consents and the corporation and each person who was a shareholder in the corporation at any time during the period specified pursuant to sec_1362 agrees to make such adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in such ineffectiveness or termination such corporation shall be treated as an s_corporation during the period specified by the secretary conclusion that x’s s_corporation_election may have terminated on date because x may have had more than one class of stock however we conclude that if x’s s election was terminated the termination was inadvertent within the meaning of sec_1362 further we conclude that the amended shareholder agreement does not create a second class of stock under sec_1361 consequently we conclude that x will be treated as an s_corporation from date and thereafter unless x’s s_corporation_election otherwise terminates under sec_1362 based on the facts represented and the information submitted by x we conclude pursuant to the power_of_attorney on file with this office we are sending a copy of the rulings contained in this letter are based upon information and except as specifically set forth above no opinion is expressed or implied plr-112436-04 representations submitted by the taxpayer and accompanied by a perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination concerning the federal tax consequences of the facts described above under any other provision of the code in particular no opinion is expressed on whether x’s original s_corporation_election was a valid election under sec_1362 this letter to x and x’s second authorized representative the code provides that it may not be used or cited as precedent s david r haglund enclosures copy of this letter copy for sec_6110 purposes cc david r haglund senior technician reviewer branch associate chief_counsel passthroughs and special industries this ruling is directed only to the taxpayer requesting it sec_6110 of sincerely
